359 U.S. 118 (1959)
WOODY
v.
UNITED STATES.
No. 135.
Supreme Court of United States.
Argued January 14, 1959.
Decided March 23, 1959.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Clarence O. Woolsey, acting under appointment by the Court, 358 U. S. 802, argued the cause and filed a brief for petitioner.
Beatrice Rosenberg argued the cause for the United States. With her on the brief were Solicitor General Rankin, Assistant Attorney General Anderson and Robert G. Maysack.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE STEWART took no part in the consideration or decision of this case.